This is a third case of appeal from the issue of a preliminary injunction to protect exclusive rights claimed under the contract stated and considered in the opinion on the first appeal, and the essential facts are the same as those in the case last considered. A play named "All Quiet on the Western Front," one not listed but constituting an additional play under the contract, was offered to the complainant upon special terms stated, and not accepted within a time limited in the offer, the complainant demanding the privilege of a preliminary screening of the film before being required to decide to accept or reject it; and then, before any exhibition, *Page 18 
the producer and distributors exercised their right under the contract to withdraw and exclude the particular play as a road show. In this case, too, the injunction was issued upon the bill of complaint, answers and exhibits and demurrers.
This court finds the action erroneous for the reasons stated with reference to similar facts in the last preceding opinion, and conclude that the bill could not be maintained.
Order reversed and bill of complaint dismissed, with costs tothe appellants.